White, J.
This case is a misdemeanor, the defendant having been found guilty of a simple assault and fined $20. He has saved no bill of exceptions to any of the proceedings had on the trial, nor has he assigned any errors in the case.
The rule is well settled that, in misdemeanors, this court will not revise the action of the lower court unless it is excepted to by the defendant at the time of trial; and, in such cases, if he is not satisfied with the charge of the court, he should except to the charge and ask such additional instructions as he may desire; and, when his instructions are refused, should also save a bill of exceptions to their refusal. See Browning v. The State, 1 Texas Ct. App. 96; Mooring v. The State, 42 Texas, 86; Porter v. The State, 1 Texas Ct. App. 479; Foster v. The State, 1 Texas Ct. App. 363.
There is sufficient evidence to warrant the verdict. The judgment is affirmed.
Affirmed.